Citation Nr: 0412765	
Decision Date: 05/17/04    Archive Date: 05/25/04	

DOCKET NO.  96-22 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 31, 1974, to 
March 25, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The Board remanded the appeal in October 1998.  


FINDING OF FACT

The veteran does not currently have an acquired psychiatric 
disorder, including PTSD, that is related to his active 
service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that the Veterans Claims Assistance Act 
of 2000 (VCAA) notice as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was a harmless error for the 
reasons specified below.  

In the present case, a substantially complete application was 
received in June 1994.  Thereafter, in a rating decision 
dated in January 1996, the claim was denied.  Only after that 
rating decision was promulgated did the AOJ, in March, 
August, and December 2003, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
expressed requirements of the laws found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be nonprejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after the claimant has 
received an initial unfavorable AOJ determination, i.e., a 
denial of the claim, which largely nullifies the purpose of 
the notice and, as such, prejudices the claimant by forcing 
him to overcome an adverse decision, as well as substantially 
impair the orderly sequence of claims development and 
adjudication.  Pelegrini.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, a lack of such a pre-AOJ decision notice was not 
prejudicial to the appellant.")  

In light of these two findings of prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be nonprejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
preinitial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result and as such, is not a reasonable 
construction of § 5103(a).  There is no basis for concluding 
that harmful error occurred simply because a claimant 
receives a VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the expressed holding in 
Pelegrini would require the whole rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this would not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (there is no 
implicit exemption within notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in § 7261(b)(2) that the Court shall "take into account 
the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any difference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since the AOJ determination that 
is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini for the appellant to 
overcome.  Pelegrini.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in 2003 were not 
given prior to the first AOJ adjudication of the claim, the 
notices were provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notices were provided, the case was 
adjudicated and a supplemental statement of the case was 
provided to the appellant simultaneous with the second 
notice.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any initial failure to provide all four 
is harmless error.  

The veteran has been afforded a VA examination and an opinion 
has been obtained.  The veteran has indicated that he has 
received his treatment at various VA medical centers and 
these treatment records have been obtained.  The veteran has 
indicated that he does not desire a personal hearing.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardship of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  

The veteran's service medical records are silent for 
complaint, finding, or treatment with respect to any 
psychiatric disability.  

VA hospital discharge summaries and VA records, reflect that, 
beginning with a hospitalization in November and December 
1983, the veteran has been diagnosed with alcohol dependence.  

A June 1994 VA treatment record reflects a diagnosis that 
includes rule out PTSD.  In July 1994, the diagnosis included 
organic brain syndrome, ethanol dependence, cannabis abuse, 
and depressive disorder not otherwise specified.  A history 
of PTSD was noted.  In November 1994, the veteran's anxiety 
disorder was noted to be in remission and he was not 
psychotic.  A December 1994 hospital discharge summary 
reflects a diagnosis that includes alcohol dependence, major 
depression, and anxiety disorder not otherwise specified.  

A September 1998 VA treatment record reflects that the 
assessment included to rule out PTSD.  A November 1999 VA 
hospital discharge summary reflects a diagnosis that includes 
alcohol dependence, recurrent, benzo abuse and history of 
polysubstance abuse, and PTSD by history.  

The report of a May 2003 VA psychiatric examination reflect 
diagnoses including alcohol dependence, cocaine dependence, 
rule out cannabis abuse, substance-related mood disturbance, 
and rule out recurring major depression with history of 
psychotic features with none currently noted.  The examiner 
indicated that there was no evidence of PTSD.  The examiner 
also indicated that he believed that the veteran's depression 
was maintained and exacerbated by his substance abuse and 
could find no evidence of service connection for his 
depression.  The veteran's primary psychiatric problem was 
his substance abuse.  

There is no competent medical evidence that the veteran 
currently has PTSD.  All references to PTSD indicate that it 
is by history or to be ruled out, but do not indicate a 
current diagnosis.  The veteran has offered his opinion that 
he believes he has PTSD, but as a lay person, he does not 
have sufficient medical expertise to offer a medical 
diagnosis or a medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the veteran's opinion 
regarding whether he has PTSD or whether he has psychiatric 
disability that is related to active service will not be 
accorded any probative weight.  

There is no competent medical evidence that the veteran had 
an acquired psychiatric disability during his active service 
or that any currently manifested acquired psychiatric 
disability, including PTSD, is related to his active service.  
There is competent medical evidence that the veteran does not 
currently have PTSD and there is competent medical evidence 
that any current acquired psychiatric disorder is not related 
to his active service.  Therefore, a preponderance of the 
evidence is against a finding that any currently manifested 
acquired psychiatric disorder, including PTSD, is related to 
the veteran's active service.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



